Citation Nr: 1135252	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO. 08-19 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a cerebral vascular accident, claimed as stroke (CVA), as secondary to headaches, nausea, fatigue, and stress.

2. Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness.

3. Entitlement to service connection for headaches, claimed as due to an undiagnosed illness.

4. Entitlement to service connection for nausea (and/or gastroesophageal reflux disease (GERD)), claimed as due to an undiagnosed illness.

5. Entitlement to service connection for a psychiatric disorder, to include stress, posttraumatic stress disorder, or depression, claimed as due to an undiagnosed illness. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to July 1981 and October 1990 to July 1991. The latter period of service included a tour of duty in Southwest Asia during the Persian Gulf War, from November 1990 to June 1991. The Veteran also had additional service in the Virginia Army National Guard from July 1980 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The appeal was remanded by the Board for additional development in March 2010.

The fifth claim on the title page was developed by the RO as a claim for service connection for stress. The scope of a mental illness disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemmons v. Shinseki, 23 Vet. App. 1 (2009). The issue has been recharacterized as listed on the title page of this decision.

In a January 2008 statement, the Veteran lists several disorders for which he currently receives treatment. His intent with regard to these disorders is unclear. If he attributes these conditions to military service, he should submit those claims on a VA Form 21-526 (Veteran's Application for Compensation and/or Pension).

In August 2008, the Veteran's representative requested that the disorders on appeal also be considered for pension purposes. This matter is referred to the RO for proper action.

Since the last supplemental statement of the case in July 2011, the Veteran has submitted new evidence. This evidence consists of medical records and was not accompanied by a waiver of RO review. The RO has not adjudicated these claims in consideration of the new evidence, but the case is already being remanded for the reasons discussed below. 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for service connection for CVA, fatigue, headaches, nausea/GERD, and stress are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Further remand is particularly unfortunate, since the Veteran is extremely ill. The Board requests that this remand by dealt with as expeditiously as possible.

The Veteran is a Persian Gulf War Veteran, having served in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  

The Veteran alleges migraine headaches, fatigue, nausea/GERD, and a psychiatric disorder, all as manifestations of an undiagnosed illness resulting from his period of active duty service from 1990 to 1991. The Veteran reports experiencing all of these symptoms/disorders beginning in service and that they have been continuous since that time. See, e.g., VA Form 9 (June 2008), Veteran's Statement (Mar. 2008). The Veteran is competent to report things that he experiences and the Board finds his statements to be credible. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) and Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Alternatively, the Veteran contends that the claimed disorders may be due to other incidents in service. These include a white pill he had to take for nerve gas attacks, many SCUD attacks, many dust storms, a head injury, a bug bite that never fully healed, exposure to chemical warfare agents or toxins, and exposure to an excessive amount of flies following a cut on his head. See Veteran's Statements (Feb. 2008 & Jan. 2008) and Letter to Congress (Dec. 2009). 

He also believes that one or more of the symptoms/disorders outlined above (particularly headaches) caused him to have multiple strokes. See Letter to Congress (Dec. 2009). Accordingly, he seeks service connection for stroke residuals on a secondary basis as well.

In the prior remand, the Board ordered a VA examination to provide the medical evidence required to resolve this appeal. Specific questions were provided and were to be addressed by the examiner(s). These included whether the Veteran had a chronic disorder relating to the disorders on appeal herein, whether any chronic disorder could be attributed to a known clinical diagnosis, and whether there was a medical explanation for the rendered diagnoses or whether it could be attributed to service.

With regard to the claim for service connection for a psychiatric disorder, a VA examination was conducted in April 2010. The examination report is adequate, as it diagnosed depression and found that depression is secondary to the residuals of the Veteran's CVA. See VA Examination Report (April 2010).

With regard to the claims for service connection for fatigue, headaches, and nausea/GERD, a VA examination was conducted in March 2010. An addendum to the March 2010 VA examination report is needed. That examiner concluded that she could not reach an opinion without resorting to speculation, but failed to discuss the competent and credible lay evidence of continuity and the Veteran's various theories of entitlement to service connection. She should also discuss the medical records received subsequent to her examination, which show headaches and fatigue as early as 2000 and and gastroinstentinal difficulties as early as 1996.

It appears that the Veteran is currently is receipt of Social Security Administration (SSA) disability benefits. See, e.g., Informal Hearing Presentation (Aug. 2011) and VA Examination Report (April 2010). SSA records are not associated with the claims file. Development in this case is not complete until an attempt is made to obtain such records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran receives treatment from the Mountain Home, Tennessee, VA Medical Center (VAMC). See Letter of Dr. K.F. (Dec. 2009) and Opin. Of Dr. D.L. (Oct. 2007). No VAMC treatment records are associated with the claims file. These records should be obtained. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2010).

Accordingly, the case is REMANDED for the following action:

1. Follow these instructions in numerical order. 

2. Obtain the Veteran's current and complete SSA disability benefits records. Evidence of attempts to obtain these records should be associated with the claims file.

3. Obtain the Veteran's complete treatment records from the Mountain Home, Tennessee, VAMC. Evidence of attempts to obtain these records should be associated with the claims file.

4. Return the Veteran's file to a VA examiner-preferably the one who performed the March 2010 VA examination-for an addendum to that opinion. If required by the examiner, schedule another VA examination.  The entire claims file must be made available. Pertinent documents, especially new medical treatment records showing treatment for the claimed disorders, should be reviewed. 

Tell the examiner that the Veteran's statements regarding his symptoms should be treated as competent and credible evidence that he had those symptoms during and following service.

Given the Veteran's lay statements, the examiner should offer an opinion as to whether:

(a) fatigue at least as likely as not (50/50 probability) had its onset in service, is related to service, or has been chronic and continuous since service.

(b) a headache disorder at least as likely as not (50/50 probability) had its onset in service, is related to service, or has been chronic and continuous since service.

(c) nausea/GERD at least as likely as not (50/50 probability) had its onset in service, is related to service, or has been chronic and continuous since service.

(d) if any of the above are related to service, is it at least as likely as not (50/50 probability) that the Veteran's CVAs were caused by or aggravated by that disorder?

The examiner should also discuss whether any of the above disorders could at least as likely as not (50/50 probability) be attributed to pills given for nerve gas attacks; SCUD attacks; dust storms; a head injury; a bug bite that never fully healed; exposure to chemical warfare agents or toxins; or exposure to an excessive amount of flies following a cut on his head.

If no opinion can be reached, the examiner should explain her rationale. All opinions should be supported by a clear discussion of the facts and medical principles involved.

5. After completing the above action, the claims should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

